DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/9/20, wherein:
Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recites the steps of “determining an initial shape of the support surface for the robot gripper or the fixture based on an outer shape of the object, wherein the initial shape is a function of locations on a reference surface; providing a shaping function F(q) being a function of at least a parameter q determined relative to a selected location….; applying the shaping function…; determined modified shape point…; use the modified shape point as a shape point in the shape of the support surface” are directed to the “Mathematical concepts” in group of abstract ideas.  The grouping of “mathematical concept” as set forth in MPEP 2106.04(a) is not limited to formulas or equation, and specifically includes “mathematical relationships” and “mathematical calculation”.  Accordingly, the claims recite an abstract idea with respect to step 2A, prong 1.
This judicial exception is not integrated into a practical application with respect to step 2A, prong 2.   In particular, the claim recites additional elements of “a robot gripper”.   However, this additional element is considered as general link to the technological environment and does not amount significantly more than the abstract idea.  Therefore, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
With respect to step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of robot gripper is considered as general link to the technological environment.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Therefore, the independent 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-15 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUKAS ET AL, an article “Designing Fingers in Simulation based on Imprints”, pages 304-313 From Applicant’s IDS filed on 6/18/20.  Herein after Lukas.
As for independent claim 1, LUKAS discloses a method for determining a shape Gm(x,y) of a support surface of a robot-gripper (111) or fixture (131) used for supporting an object picked up by a robot during robotic manufacturing {figure 1, page 304}, the method comprises determining an initial shape G(x,y) of the support surface for the robot-gripper or the fixture based on an outer shape of the object, where the initial shape is a function of locations (x,y) on a reference surface {see at least figure 1, page 305; figures 3 (step c) “generate grasp set” on page 308; and page 306, section 3 (second first and second paragraph)}, providing a shaping function F(q) being a function of at least a parameter q determined relative to a selected location (xs,ys) selected among the locations (x,y) {see at least figure 1, page 305; figure 3 (step d) “define gripper parametrization” on page 308; and page 306, section 3, (second first and second paragraph)}; applying the shaping function F(q) to a plurality of the selected locations (xs,ys), at a plurality of neighbour locations (xi,yj) to the selected locations (xs,ys), determine modified shape points Gm(xi, yj) based on the applied shaping function F(q) and the initial shape G(xi, yj), if a modified shape point Gm(xi, yj) provides an extension of the initial shape G(xi,yj) at the neighbour location (xi, yj), use the modified shape point Gm(xi, yj) as a shape point in the shape Gm(x,y) of the support surface {see at least figure 1, figure 3, steps (e) to (f) gripper optimization and grasping simulation, pages 306-307}. 
As for dep. claim 2, LUKAS discloses where the parameter q is indicative of a distance from the selected location (xs, ys) to one of the locations (xi, yi) {see at leat figure 1}.
As for dep. claims 3-4, LUKAS discloses, where the method comprises determining different shapes Gm(x,y) of the support surface based on variations of an optimization input, where the variations of the optimization input comprises variations of the shaping function F(q) {see at least figure 3, steps (e) and (f), and pages 306-307).
As for dep. claims 5-6, LUKAS discloses where the same shaping function F(q) is used for determining a shape Gm(x,y), where the shaping function F(q) is dependent on the locations (x,y) {see at least figure 1, page 305}. 
As for dep. claim 7, LUKAS discloses where variations of the optimization input comprises variations of geometric constraints (tx, ty) of the shape Gm(x,y) or of the robot-gripper or fixture {see at least figure 1, page 305}.
As for dep. claim 8, LUKAS discloses where the method further comprises determining an optimized shape Gm(x,y) based on an optimization condition {see at least figure 1, page 305}. 
As for dep. claim 9, LUKAS discloses where the optimization condition is determined based on a final orientation and/or position of the supported object determined for different initial orientations and/or positions of the object before being picked up or oriented relative to the fixture (131), where the final orientation and/or position is determined by use of the determined shape Gm(x,y) of the support surface {see at least figure 1 and 3, pages 306-307}. 
As for dep. claims 10-11, LUKAS discloses where determining the optimized shape Gm(x,y) comprises evaluating different candidate shapes of the determined different shapes Gm(x,y); where the variations of an optimization input are determined based on the optimization condition {see at least figures 1 and 3, pages 305-307}.
As for dep. claims 12-13, LUKAS discloses the method supporting two or more different objects {see at least page 304 and abstract}.
As for claims 14-15, these limitations of these claims have been noted in the rejection above.  Therefore, they are considered rejected for the same reason sets forth above. 
Conclusion
	The following reference is cited as being of general interest.  Hager et al. (US 2006/0012198)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664